Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Objections
Claims 38-40, 42, 46-50, and 53 are objected to because of the following informalities: While no arts are cited against the above claims; they are rejected due to their dependency from the rejected independent claims. 
Claim Rejections - 35 USC §101 
1.    35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
2.    Claims 1, 38-56 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Subject Matter Eligibility Standard
3.    The examiner contends that, under the judicial exceptions enumerated in the 2019 PEG, to determine the patent-eligibility of an application, a two- part analysis has to be conducted.
Part 1: it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.
Part 2A: Prong 1: (1) Determine if the claims are directed to an abstract idea or one of the judicial exceptions. Examples of abstract ideas referenced in Alice Corp. include:
1.    Certain method of organizing human activity such as Fundamental Economic Practices, Commercial and Legal Interactions, or Managing Personal Behavior or Relationships or Interactions Between People.
2.    A mental process.
3. Mathematical relationships/formulas.
Part 2A: Prong 2: determine if the claim as a whole integrates the judicial exception into a practical application.
Part 2B: determine if the claim provides an inventive concept.
Analysis
4. Under Step 1 of the analysis, it is found that the claim indeed recites a series of steps and therefore, is a process - one of the statutory categories.
Under Step 2A (Prong 1), using claim 1 as the representative claim, it is determined that apart from generic hardware and extra-solution activity discussed in Step 2A, Prong 2 below, the claim as a whole recites a method of organizing human activity. For instance, the claim language “managing incoming and existing clinical trial data” is a process of managing human activities. And managing human activities fall into the category of certain methods of organizing human activity. Thus, the claim recites a judicial exception, i.e., an abstract idea.

Under Step 2B, it is determined that, taken alone, the additional elements in the claim amounts to no more than mere instructions to apply the exception using a generic computer processor— that is, mere instructions to apply a generic computer processor to the abstract idea. Thus, applying an exception using a generic computer processor cannot integrate a judicial exception into a practical application or provide an inventive concept. And looking at the limitations as an ordered combination of elements add nothing that is not already present when looking at the See In re Bilski, 545 F.3d at 963 (characterizing data gathering steps as insignificant extra-solution activity). Also see Electric Power Group. The same applies to “outputting a report relating to the clinical trial management,” as outputting of data is also an insignificant extra-solution activity. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Accordingly, the examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. Note: The analysis above applies to all statutory categories of invention. As such, the independent claims otherwise styled as a computer-readable medium encoded to perform specific tasks, machine or manufacture, for example, would be subject to the same analysis. Furthermore, the limitations in the dependent claims are thus subject to the same analysis as in claim 1 and are rejected using the same rationale as in claim 1 above. More specifically, dependent claims 38-44, 46-54 and 56 do not recite additional elements but merely further narrow the scope of the abstract idea.  

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

	Claim 1, 41, 43, 44-45, 51-52 and 54-56 is rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Huggard et al (US PUB: 2004/0243439).
Re claim 1. Huggard discloses a system capable of managing incoming and existing clinical trial data relating to a plurality of clinical trials through compartmentalization across disparate clinical trials, the system comprising: at least one computer readable medium encoded with: a plurality of clinical trial data stores, each of the plurality of clinical data stores associated with a clinical trial of the plurality of clinical trials (see fig.1 elements 104 and 112, see fig.3 element 306. The  examiner further contends that the limitation is largely descriptive non-functional and carries no patentable weight); a first code base configured to, when executed on a server,  capture first clinical trial data for a first clinical trial, and a second code base configured to, when executed on a server, capture second clinical trial data for a second clinical trial, the second code base executing on said server system (see the abstract, see paras 0008, 0014); an aggregation module configured to, when executed by a processor; read data from data stores of the plurality of clinical trial data stores (see paras 0029); derive from the data information relating to management of at least one clinical trial associated with the plurality of clinical trial data stores (see paras 0029); and output a report relating to improving clinical trial management based the derived information (see paras 0030).
Re claim 41. Huggard discloses the system of claim 1, wherein deriving information relating to improving clinical trial management comprises deriving information related to monitoring clinical trials (see paras 0019, 0029).

Re claim 44. Huggard discloses the system of claim 43, wherein the aggregation module configured to, when executed by a processor, copy data from the discrete physical databases to a centralized location (see fig.3 element 306).
Re claim 45. Claim 45 recites similar limitations to claim 1 above and thus rejected using the same art and rationale as in claim 1 above. 
Re claim 51. Huggard discloses the system of claim 45, wherein deriving information relating to improving clinical trial management comprises deriving information related to improving efficiencies of clinical trials (see paras 0019 and 0029).
Re claim 52. Claim 52 recites similar limitations to claim 41 above and thus rejected using the same art and rationale as in claim 41 above. 
Re claim 54. Claims 54 recites similar limitations to claim 43 above and thus rejected using the same art and rationale as in claim 43 above. 
Re claim 55. Claim 55 recites similar limitations to claim 1 above and thus rejected using the same art and rationale as in claim 1 above. 
Re claim 56. Claims 56 recites similar limitations to claim 41 above and thus rejected using the same art and rationale as in claim 41 above. 
Response to Arguments
Applicant's arguments filed on 12/29/20 have been fully considered but they are not persuasive. 
The examiner argues that the prior art of record fails to disclose an aggregation module. First off, the pending specification states that the aggregation module may comprise one or more software applications residing on a computer readable medium (see paras 0044 of the pending application), which is akin to the processes described in fig.3 and 4 of Huggard, operable on a central server that provides centralized, permanent archive storage of clinical trial data (se paras 0029 of Huggard).  
Regarding the applicant’s argument that the abstract idea is integrated to practical application, the examiner finds this argument unpersuasive. Under Step 2A (Prong 2), the examiner contends that the claim recites a combination of additional elements including “a first code base configured to…capture first clinical trial data; a second code base configured to…capture second clinical trial data; an aggregation module configured to…read data from data stores; derive from the data information relating to management of at least one clinical trial associated with the plurality of clinical trial data stores; output a report…, a server, and a processor .” These additional elements, considered in the context of claim 1 as a whole, do not integrate the abstract idea into a practical application because they simply recite the steps of executing a code; capturing data; reading data from the data store; and outputting data using a generic computer system. More specifically, the recited server and processor are simply being applied to the abstract idea—that is, the recited computer processor and server, with their already available basic functions, are simply being used as a tool in executing the claimed limitations. Furthermore, the claimed step “a plurality of clinical trial data stores, each of the plurality of clinical trial data stores associated with a clinical trial of the plurality of clinical trials” is simply further narrowing the abstract idea. Lastly, the recited .



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OJO O OYEBISI whose telephone number is (571)272-8298.  The examiner can normally be reached on Monday-Friday, 9am-7pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Behncke can be reached at 571-272-8103.  The fax phone number for the organization where this 






/OJO O OYEBISI/Primary Examiner, Art Unit 3697